Case:18-18627-JGR Doc#:59-1 Filed:09/09/19 Entered:09/09/19 11:42:14 Pagel of 1

Invoice

From To
Mortgage-Investigator.com Dennis Obduskey
Kelley @Mortgage-Investigatorcam dennioG@airbiz net
lnvoice a: INV? 20184

Date: jul §, 2079

Terns: 50 Days

Due: Aug 4, 2079

  
  

   

     

Wea ele ead Tate ens

Expert Witness

 

 

$400.00 574 «$229,600.00

Airfare $38.99 1 $38.99
Court Certify Fees $0.00 j $0.00

/ Subtecal $229,638.99
Notes Tax (0%) $0.00
Preliminary Report ONLY. Client FAILED to supply data for a final report. Total §229.638.99
Balance Due $229,638.90

Expert Witness Pre-petition in re: Obduskey Case#16-1714)-RGR
(7/19/16) and Post petition: In re: Obduskey Case# 18-18627-RGR
(10/2/18) Proof of Claim invoice per june 4, 2019 ORDER "Executory
Contracts" Docker #55,

Pre-Fetition Hours: 302hrs
Post Petition Hours: 272hrs.

NOTE: james Ware Kelley and Mortgage-Investigator.com reserve the
MIENE UPON Non payment to retain ownership with the intent ta make
evidence available to, including bur not limited co: Law Enforcement,
Compliance Agencies, Pacer Mgt Team, Judicial / Courts and elected
officials as allowed per state(s) and federal laws of the United Stares,

Exhibit \

 
